IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 131 WAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
DANIEL LUKE SPUCK,                          :
                                            :
                   Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,               : No. 132 WAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
            v.                              :
                                            :
                                            :
DANIEL LUKE SPUCK,                          :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.



     Justice Wecht did not participate in the consideration or decision of this matter.